
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10(e)


MINNTECH CORPORATION
1990 EMPLOYEE STOCK PURCHASE PLAN


    As Amended and Restated Effective as of June 1, 1998

    This document, amending and restating the Minntech Corporation 1990 Employee
Stock Purchase Plan, is adopted by Minntech Corporation, a Minnesota
corporation, and is effective as of June 1, 1998.

    SECTION 1.  Purpose.  

    The purpose of this Employee Stock Purchase Plan is to provide a greater
community of interest between Minntech Corporation shareholders and its
employees, and to facilitate purchase by employees of additional shares of stock
in the Company. It is believed the Plan will encourage employees to remain in
the employ of the Company and will also permit the Company to compete with other
corporations offering similar plans in obtaining and retaining the services of
competent employees. It is intended that options issued pursuant to this plan
shall constitute options issued pursuant to an "Employee Stock Purchase Plan"
within the meaning of Section 423 of the Internal Revenue Code of 1986, as
amended.

    SECTION 2.  Definitions.  

(a)"Base Pay" means, in the case of an Eligible Employee not employed as a
member of the Company's commissioned sales force, regular, straight time
earnings annualized as of the date of commencement of a phase. In the case of an
Eligible Employee employed as a member of the Company's commissioned sales
force, Base Pay shall mean the monthly compensation advances paid to such
Employee by the Company, annualized as of the date of commencement of a phase.
Base Pay shall not include payments, if any, for overtime, incentive
compensation, incentive payments, premiums, bonuses, or any other special
remuneration. (b)"Code" means the Internal Revenue Code of 1986, as amended.
(c)"Commencement Date" of this Plan, as amended and restated, means June 1, 1998
or such other date established by the Committee. The Plan's original
commencement date was June 1, 1990. (d)"Committee" means the committee provided
for in Section 10. (e)"Company" means Minntech Corporation, and any of its
subsidiaries (as that term is defined by Section 424(f) of the Code) to which
Minntech Corporation and such respective subsidiaries by action of their Boards
of Directors shall make this Plan applicable. (f)"Eligible Employee" means an
Employee of the Company who is eligible for participation in the Plan in
accordance with Section 4. (g)"Employee" means arty person, including an
officer, who is customarily employed to work twenty (20) hours or more per week
and more than five (5) months in a calendar year by the Company.
(h)"Participant" means an Eligible Employee who has elected to participate in
the Plan in accordance with Section 4. (i)"Plan" means the Minntech Corporation
1990 Employee Stock Purchase Plan. (j)"Shares" shall mean common shares of the
Company of the par value of $.05, subject to adjustments which may be made in
accordance with Sections 11(e) and (f). (k)"Termination Date" shall mean the
earlier of: (i) the day immediately preceding the one year anniversary of the
commencement of a particular phase of the Plan; or (ii) the effective date of
any merger or consolidation in which the Company is not the surviving
corporation.

    SECTION 3.  Term and Phases of the Plan.  

    (a)  Term.  The commencement date of the Plan as originally adopted was
June 1, 1990. The Plan, as amended and restated, shall be effective as of the
Commencement Date. The Plan shall terminate five (5) years after the
Commencement Date. Notwithstanding the foregoing, this amended and restated Plan
shall be considered of no force or effect and any options granted shall be null
and void unless the

--------------------------------------------------------------------------------

shareholders of the Company approve the amended and restated Plan within twelve
(12) months before or after the date of its adoption by the Board of Directors.

    (b)  Phases.  The Plan shall be carried out in a total of eight (8) phases,
the first three (3) of which were carried out prior to the Commencement Date and
the remaining five (5) of which shall be carried out on and after the
Commencement Date. Each phase shall be for a period of one year. No phases shall
run concurrently. A phase may commence immediately after the termination of the
preceding phase. The commencement of each phase shall be determined by the
Committee, provided that the commencement of the first phase shall be within
twelve (12) months before or after the date of approval of the Plan by the
shareholders of the Company. In the event all of the stock reserved for grant of
options hereunder is issued pursuant to the terms hereof prior to the
commencement of one or more phases scheduled by the Committee or the number of
shares remaining is so small, in the opinion of the Committee, as to render
administration of any succeeding phase impracticable, such phase or phases shall
be canceled. Phases shall be numbered successively.

    SECTION 4.  Eligibility and Participation.  

    (a)  Initial Eligibility.  Any Employee who has completed at least six
(6) months of continuous service and is employed by the Company on the date his
or her participation is the Plan is to become effective shall be eligible to
participate in each phase of the Plan which commences on or after such six-month
period has concluded, subject to the limitations imposed by Section 423 of the
Code. Any Employee who is a member of the Board of Directors of the Company
shall be eligible to participate in the Plan.

    (b)  Restrictions on Participation.  Notwithstanding any provision of the
Plan to the contrary, no Employee shall be granted an option:

     (i) if such Employee, immediately after the option is granted, would own
shares possessing five percent (5%) or more of the total combined voting power
or value of all classes of shares of the Company or a parent or a subsidiary of
the Company (for purposes of determining share ownership, the rules of
Section 424(d) of the Code shell apply, and shares which the Employee may
purchase under outstanding options shall be treated as shares owned by the
Employee); or

    (ii) which permits the Employee's rights to purchase shares under all
employee stock purchase plans of the Company or a parent or a subsidiary of the
Company, to accrue at a rate which exceeds $25,000 of the fair market value of
such shares (determined at the time such option is granted) for each calendar
year in which such option is outstanding at any time.

    (c)  Commencement of Participation.  Participation in the Plan shall be
voluntary. An Eligible Employee may elect to enroll as and become a Participant
in any phase of the Plan by completing a payroll deduction authorization on the
form provided by the Company and filing it with the human resources department
of the Company at least ten (10) days prior the date the phase commences.

    Payroll deductions for a Participant shall commence on the date when his or
her payroll deduction authorization becomes effective and shall end on the last
payday immediately prior to or coinciding with the Termination Date of the
particular phase, unless sooner terminated by the Participant as provided in
Section 8 or as otherwise provided herein.

    (d)  Cessation of Participation.  A participant who ceases to be an Eligible
Employee, although still employed by the Company, thereupon shall be deemed to
discontinue his or her participation in the Plan and shall have the rights
provided in Section 8.

    SECTION 5.  Payroll Deductions.  

    (a)  Amount of Deduction.  Upon enrollment in any particular phase of the
Plan, a Participant shall elect to make contributions to the Plan by payroll
deductions (in full dollar amounts calculated to be as

2

--------------------------------------------------------------------------------

uniform as practicable throughout the period of the phase), in the aggregate
amount not in excess of the sum of 10% of such Participant's Base Pay for the
term of the phase, as determined on the basis of his or her annual or annualized
Base Pay in effect at the commencement of the phase. In the case of a
Participant who is a part-time hourly Employee, such Participant's Base Pay
during a phase shall be determined by multiplying his or her hourly rate of pay
in effect at the commencement of the phase by the number of his or her regularly
scheduled hours of work for such Employee during such phase. The minimum
authorized payroll deduction shall be $10 per month.

    (b)  Participant's Account.  All payroll deductions made for a Participant
shall be credited to the Participant's account under the Plan. The Participant
may not make any separate cash payments into such account.

    (c)  Changes in Payroll Deduction.  A Participant may discontinue his or her
participation in the phase and terminate his or her payroll deduction authorized
at any time as provided in Section 8. A Participant may reduce the amount of his
or her payroll deduction by completing an amended payroll deduction
authorization on the form provided and filing it with the human resources
department of the Company, but no change can be made during a phase of the Plan
which would either change the time or increase the rate of his or her payroll
deductions.

    SECTION 6.  Terms and Conditions of Options.  

    (a)  Number of Option Shares.  As of the commencement of a phase when a
Participant's payroll deduction authorization becomes effective, the Participant
shall be granted an option for as many full shares as he will be able to
purchase with the payroll deduction credited to the Participant's account during
his or her participation in the phase, subject to the limitations of Section 9.
The maximum number of shares subject to purchase by a Participant shall equal
the total amount to be credited to the Participant's account under Section 5
hereof divided by the option price set forth in Section 6(b)(i) below.

    (b)  Option Price.  The option price of shares to be purchased with payroll
deductions for an Employee who becomes a Participant as of the commencement of a
phase shall be the lower of:

     (i) 85% of the fair market value of the shares on the date the phase
commences; or

    (ii) 85% of the fair market value of the shares on the Termination Date of
the phase.

The fair market value of the shares shall be the closing price of the stock on
the applicable date or the nearest prior business day on which trading occurred
on the NASDAQ National Market System. If the Common Stock of the Company is not
registered for trading on any of the aforesaid dates for which closing prices of
the shares are to be determined, then reference shall be made to the fair market
value of the shares on that date, as determined on such basis as shall be
established or specified for the purpose by the Committee in a manner consistent
with Section 423 of the Code.

    (c)  Stock Option Agreements.  Stock options granted pursuant to the Plan
may be evidenced by agreements is such form as the Committee shall recommend and
the Board of Directors shall approve; provided that all Employees shall have the
same rights and privileges and provided further that such options shall comply
with and be subject to the terms and conditions set forth in the Plan.

    SECTION 7.  Exercise of Option.  

    (a)  Automatic Exercise.  Unless a Participant gives written notice to the
Company as provided in Section 8, an option for the purchase of shares will be
exercised automatically as of the Termination Date of the phase for the purchase
of the number of full shares which the accumulated payroll deductions in the
Participant's account at that time will purchase at the applicable option price,
but in no event shall the number of full shares be greater than the number of
full shares which the Participant is eligible to purchase under Section 6(a).

3

--------------------------------------------------------------------------------

    (b)  Withdrawal of Account.  By written notice to the Company at least seven
days prior to the Termination Date of the phase a Participant may elect,
effective at the Termination Date, to:

     (i) exercise his or her option for a specified number of full shares less
than the number of full shares which the accumulated payroll deductions in his
or her account will purchase at the applicable option price, and withdraw the
balance in the Participant's account without interest, but in no event shall the
number of full shares be greater than the number of full shares to which a
Participant is eligible to purchase under Section 6(a); or

    (ii) withdraw all the accumulated payroll deductions in the Participant's
account at the time, with interest.

    (c)  Delivery of Stock.  As promptly as practicable after the Termination
Date of a phase, the Company shall deliver to each Participant the full shares
purchased under exercise of his or her option, together with a cash payment
equal to the balance (without interest) of any payroll deductions credited to
his or her account which were not used for the purchase of shares.

    SECTION 8.  Withdrawal.  

    (a)  In General.  A Participant may withdraw payroll deductions credited to
his or her account under the Plan at any time by giving written notice to the
Company. All of the Participant's payroll deductions credited to his or her
account plus interest shall be paid to him promptly after receipt of his or her
notice of withdrawal and no further payroll deductions shall be made from his or
her compensation. A Participant's withdrawal will not have any effect upon his
eligibility to participate in any succeeding phase of the Plan or in any similar
plan which may hereafter be adopted by the Company.

    (b)  Termination of Employment.  Upon termination of the Participant's
employment during any phase of the Plan for any reason other than the death of
the Participant, the payroll deductions credited to his or her account plus
interest shall be returned to such Participant promptly, or in the case of tae
Participant's death subsequent to the termination of his or her employment, to
the person or persons specified in Section 11(g).

    (c)  Termination of Employment Due to Death.  In the event of the death of a
Participant during any phase of the Plan, the person or persons specified in
Section 11(g) may give notice to the Company within sixty (60) days of the death
of the Participant, but in no event later than the end of the period specified
in Section 7(b), electing to purchase the number of full shares which the
accumulated payroll deductions in the account of such deceased Participant will
purchase at the option price specified in Section 6(b) and have the balance in
the account distributed in cash without interest. If no such notice is received
by the Company within the period described in the preceding sentence, the
accumulated payroll deductions will be distributed as provided in
Section 7(b)(ii).

    SECTION 9.  Stock.  

    (a)  Shares Under Option.  The shares to be sold to a Participant under the
Plan may, at the election of the Company, be either authorized but unissued
shares or shares acquired in the open market by the Company. The maximum number
of shares which shall be made available for sale under the Plan shall be 500,000
shares, subject to adjustment upon changes in capitalization of the Company as
provided in Sections 11(e) and (f). If the total number of shares for which
options are to be granted on any date in accordance with Section 6 exceeds the
number of shares then available under the Plan (after deduction of all shares
for which options have been exercised or are then outstanding), the Committee
shall make a pro rata allocation of the shares remaining available in as nearly
a uniform manner as shall be practicable and as it shall determine to be
equitable. In such event, payroll deductions to be made shall be reduced
accordingly and the Committee shall give written notice of such reduction to
each Participant affected thereby.

4

--------------------------------------------------------------------------------

    (b)  Participant's Interest in Shares Under Option.  The Participant will
have no interest in shares covered by his or her option until such option has
been exercised.

    SECTION 10.  Administration.  

    (a)  Appointment of Committee.  The Plan shall be administered by the Board
of Directors of the Company, or in its discretion, by a Committee consisting of
not less than two (2) members who shall be appointed by the Board of Directors
of the Company. Each member of such Committee shall be either a director, an
officer or, an employee of the Company.

    (b)  Authority of Committee.  Unless the Board of Directors limits the
authority delegated to the Committee in its appointment, the Committee shall be
vested with full authority to make, administer, and interpret such rules and
regulations as it deems necessary to administer the Plan, and any such
determination, decision or action of such Committee with respect to any action
in connection with the construction, interpretation administration or
application of the Plan shall be final, conclusive and binding on all
Participants and any and all other persons claiming under or through any
Participant. It is provided, however, that the provisions of the Plan shall be
construed so as to extend and limit participation in the Plan only in a manner
consistent with the requirements of Section 423 of the Code. For all purposes of
this Plan other than this Section 10, references to the Committee shall also
refer to the Board of Directors.

    (c)  Indemnity.  The Company shall indemnify each member of the Committee
against any and all claims, loss, damages, expenses (including counsel fees
approved by the Committee), and liability (including any amounts paid in
settlement with the Committee's approval) arising from any loss or damage or
depreciation which may result in connection with the execution of his or her
duties or the exercise of his or her discretion, or from any other action or
failure to act hereunder, except when the same is judicially determined to be
due to gross negligence or willful misconduct of such member.

    SECTION 11.  Miscellaneous.  

    (a)  Amendment of the Plan.  The Board of Directors of the Company may at
any time amend the Plan, except that no amendment may make any change in any
option theretofore granted which would adversely affect the rights of any
Participant, and no amendment shall be made without prior approval of the
shareholders of the Company if such amendment would require sale of more shares
than are authorized under Section 9 of the Plan or change the qualifications of
Eligible Employees under the Plan.

    (b)  Nontransferability.  Neither payroll deductions credited to a
Participant's account nor any rights with regard to the exercise of an option or
to receive shares under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way by the Participant and any such attempted
assignment, transfer, pledge or other disposition shall be null and void and
without effect, except that the Company may treat such act as an election to
withdraw funds in accordance with Section 8.

    (c)  Use of Funds.  All payroll deductions received or held by the Company
under this Plan may be used by the Company for any corporate purposes and the
Company shall not be obligated to segregate such payroll deductions.

    (d)  Interest.  Any situation where the Plan provides for the payment of
interest on a Participant's payroll deductions, such interest shall be
determined by averaging the month-end balances in the Participant's account
during the applicable period and computing interest thereon at the regular
savings account rate per annum in effect at the bank at which the Company
maintains the majority of its corporate accounts. For purposes of the preceding
sentence, the regular savings account rate used shall be that rate in effect as
of the date of commencement of the phase in which payment of interest is made.

    (e)  Changes in Capitalization, Merger, etc.  (i) Subject to any required
action by the shareholders, the number of shares covered by each outstanding
option, and the price per share thereof in each such option, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of the Company during any phase resulting from a subdivision or
consolidation of shares or the payment of a

5

--------------------------------------------------------------------------------

share dividend (but only on the snares) or any other increase or decrease in the
number of such shares effected without receipt of consideration by the Company.

    (ii) Subject to any required action by the shareholders, if the Company
shall be involved in any merger or consolidation, in which it is not the
surviving corporation, each outstanding option shall pertain to and apply to the
securities or other rights to which a holder of the number of shares subject to
the option would have been entitled. A dissolution or liquidation of use Company
shall cause each outstanding option to terminate, provided in such event that,
immediately prior to such dissolution or liquidation, each Participant shall be
repaid the payroll deductions credited to his or her account plus interest.

    (iii) In the event of a change in the shares of the Company as presently
constituted, which is limited to a change of all its authorized shares with par
value into the same number of shares with a different par value or without par
value, the shares resulting from any such change shall be deemed to be the
shares within the meaning of this Plan.

    (f)  Adjustments to Shares.  (i) To the extent that the foregoing
adjustments relate to shares or securities of the Company, such adjustments
shall be made by the Committee, and its determination in that respect shall be
final, binding and conclusive, provided that each option granted pursuant to
this Plan shall not be adjusted in a manner that causes the option to fail to
continue to qualify as an option issued pursuant to an "employee stock purchase
plan" within the meaning of Section 423 of the Code.

    (ii) Except as hereinbefore expressly provided in this Section and
Section 11(e) above, the optionee shall have no right by reason of any
subdivision or consolidation of shares of any class or the payment of any stock
dividend or any other increase or decrease in the number of shares of any class
or by reason of any dissolution, liquidation, merger, or consolidation or
spin-off of assets or stock of another corporation, and any issue by the Company
of shares of any class, or securities convertible into shares of any class,
shall not affect, and no adjustment by reason thereof shall be made with respect
to, the number or price of shares subject to the option.

    (iii) The grant of an option pursuant to this Plan shall not affect in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.

    (g)  Beneficiary Designation.  A Participant may file a written designation
of a beneficiary who may elect to purchase shares or receive cash to the
Participant's credit under the Plan in the event of such Participant's death
prior to delivery to him of such shares and cash. Such designation of
beneficiary may be changed by the Participant at any time by written notice
delivered to the Company. Upon the death of a Participant and upon receipt by
the Company of proof deemed adequate by it of the identity and existence at the
Participant's death of a beneficiary validly designated by him under the Plan,
the Company shall deliver such shares and cash to such beneficiary in accordance
with Section 8(c).

    If upon the death of a Participant, there is no surviving beneficiary duly
designated as above provided, the Company shall deliver accumulated payroll
deductions to the executor or administrator of the estate of the Participant, or
if no such executor or administrator has been appointed (to the knowledge of the
Company) within sixty (60) days following the Participant's death, the Company
shall deliver such accumulated payroll deductions to the surviving spouse, if
any, as though named as the designated beneficiary hereunder, or if there is no
such surviving spouse or child, then to such relatives of the Participant as
would be entitled to such amounts, under the laws of intestacy in the deceased
Participant's domicile as though named as the designated beneficiary hereunder.
The Company shall not be liable for any distribution made of shares or cash
pursuant to any will or other testamentary disposition made by such Participant,
or because of the provisions of law concerning intestacy, or otherwise.

6

--------------------------------------------------------------------------------

    No designated beneficiary shall, prior to the death of the Participant by
whom he has been designated, acquire any interest in the shares or cash credited
to the Participant under the Plan.

    (h)  Leaves of Absence and Disability.  The Committee shall be entitled to
make such rules, regulations and determination as it deems appropriate under the
Plan in respect of airy leave of absence taken by or disability of any Eligible
Employee. Without limiting the generality of the foregoing, the Committee shall
be entitled to determine:

     (i) whether or not any such leave of absence shall constitute a termination
of employment for purposes of the Plan; and

    (ii) the, impact, of any, of any such leave of absence on options under the
Plan thereto or granted to any Participant who takes such leave of absence.

    (i)  No Employment Rights.  The Plan shall not, directly or indirectly,
create any right for the benefit of any Employee of class of Employees to
purchase any shares under the Plan, or create in any Employee or class of
Employees any right with respect to continuation of employment by the Company,
and it shall not be deemed to interfere in any way with the Company's right to
terminate, or otherwise modify, an Employee's employment at any time.

    (j)  Effect of Plan.  The provisions of the Plan shall, in accordance with
its terms, be binding upon, and inure to the benefit of all successors of each
Employee participating in the Plan, including, without limitation, such
Employee's estate and the executors, administrators or trustees thereof, heirs
and legatees, and any receiver, trustee in bankruptcy, or representative of
creditors of such Employee.

    (k)  Governing Law.  The law of the State of Minnesota will govern all
matters relating to this Plan except to the extent it is superseded by the laws
of the United States.

    (1)  Registration and Qualification of Shares.  The offering of the shares
hereunder shall be subject to the effecting by the Company of any registration
or qualification of the shares under any federal or state law or the obtaining
of the consent or approval of any governmental regulatory body which the Company
shall determine, in its sole discretion, is necessary or desirable as a
condition to or in connection with, the offering or the issue or purchase of the
shares covered thereby. The Company shall make every reasonable effort to effect
such registration or qualification or to obtain such consent or approval.

    (m)  Plan Preconditions.  The restatement of the Plan is expressly made
subject to (i) the approval by shareholders of the Company, and (ii) at its
election, the receipt by the Company from the Internal Revenue Service of a
determination letter or ruling, in scope and content satisfactory to counsel,
respecting the qualification of the restated Plan within the meaning of
Section 423 of the Code. If the restated Plan is not so approved by the
shareholders and if, at the election of the Company, the aforesaid determination
letter or ruling from the Internal Revenue Service is not received on or before
one year after this restated Plan's adoption by the Board of Directors, the
restatement of this Plan shall not come into effect. In such case, the
accumulated payroll deductions credited to the account of each Participant on or
after the Commencement Date shall forthwith be repaid to him or her with
interest.

Original Plan

ADOPTED BY BOARD OF DIRECTORS: April 4, 1990

APPROVED BY SHAREHOLDERS: August 28, 1990

Amended and Restated Plan

ADOPTED BY BOARD OF DIRECTORS: May 13, 1998

APPROVED BY SHAREHOLDERS: August 26, 1998

7

--------------------------------------------------------------------------------



QuickLinks


MINNTECH CORPORATION 1990 EMPLOYEE STOCK PURCHASE PLAN
